         Case 3:19-cv-01987-VAB Document 1 Filed 12/18/19 Page 1 of 30




                       THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF CONNECTICUT



 IASSACHUSETTS BAY
 JSURANCE COMPANY and
 HE HANOVER INSURANCE
 OMPANY



                            Plaintiffs,
                                                        CIVIL ACTION

                                                          roJ
   CADIA ARCHITECTURAL
   ODUCTS, INC.,
   CADIA, INC., and
   SOCIATION OF APARTMENT OWNERS
    POIPU POINT
                                                        DECEMBER 18, 2019

                            Defendants.



                                          COMPLAINT

       Massachusetts Bay Insurance Company and The Hanover Insurance Company,

plaintiffs, by and through their undersigned attorneys, for their complaint herein, allege

   to defendants Arcadia Architectural Products, Inc., Arcadia, Inc., and Association of

       ent Owners of Poipu Point as follows:

                                           PARTIES

       1. At all times relevant hereto, Massachusetts Bay Insurance Company was an

          insurance company organized under the laws of the State of New Hampshire

          with a principal place of business located at 440 Lincoln Street, Worcester,

          Massachusetts.

                                              1
 Case 3:19-cv-01987-VAB Document 1 Filed 12/18/19 Page 2 of 30




2. At all times relevant hereto, The Hanover Insurance Company was an

   insurance company organized under the laws of the State of New Hampshire

   with a principal place of business located at 440 Lincoln Street, Worcester,

   Massachusetts.

3. At all times relevant hereto, Arcadia Architectural Products, Inc. was a

   corporation organized under the laws of the State of Connecticut with a

   principal place of business located at 58-60 Bonner Street in Stamford,

   Connecticut.

4. At all times relevant hereto, Arcadia, Inc. was a corporation organized under

   the laws of the State of California with a principal place of business located at

   2301 East Vernon Avenue in Vernon, California.

5. At all times relevant hereto, Association of Apartment Owners of Poipu Point

   was a nonprofit corporation organized under the laws of the State of Hawaii

   composed of owners of condominium units operating as a common interest

   development located at 1613 Pe'e Road, Koloa, Hawaii.

6. Association of Apartment Owners of Poipu Point is a defendant in this action

   pursuant to Federal Rule of Civil Procedure 19(a)(1)(B)(i).

                         JURISDICTION AND VENUE

7. This Court has subject matter jurisdiction over this action pursuant to 28

   U.S.C. § 1332 (a) (1) because the plaintiffs and defendants are citizens of

   different states and the amount in controversy exceeds $75,000 exclusive of

   interest and costs.




                                      2
 Case 3:19-cv-01987-VAB Document 1 Filed 12/18/19 Page 3 of 30




8. Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part

   of the events or omissions giving rise to the claim occurred in Connecticut in

   that the subject contract was negotiated and executed in Connecticut.

                         STATEMENT OF FACTS

9. In 2012, the Association of Apartment Owners of Poipu Point (hereinafter

   "Poipu Point"). and other parties entered into an agreement for the renovation

   of a condominium on the southern coast of Kauai, including the purchase and

   installation of new sliding glass windows throughout seven buildings located

   near the shoreline (hereinafter "Project").

10.Arcadia Architectural Products, Inc. manufactured and supplied windows for

   the Project.

11.The windows had been installed in the buildings as of January 31, 2013.

12. On August 8, 2013, corrosion on the windows was observed and recorded by

   Poipu Point's lead consultant for the Project (Building Envelope Technology &

   Research, Inc.).

13. The windows continued to corrode thereafter.

14.Sometime in 2015, Arcadia, Inc. and/or Arcadia Architectural Products, Inc.,

   proposed a remediation plan with respect to the corroded windows.

15.The proposed remediation plan was unsuccessful.

16. The window units were not in the possession of Arcadia Architectural Products,

   Inc. when the corrosion occurred.

17.The window units were not in the possession of Arcadia, Inc. when the

   corrosion occurred.


                                       3
    Case 3:19-cv-01987-VAB Document 1 Filed 12/18/19 Page 4 of 30




   18.As of the time the corrosion on the windows occurred, the windows had been
      completely installed in the buildings at the Project site.

   19.In February, 2018, Poipu Point commenced suit against Arcadia, Inc., Layton

      Construction Corporation, Inc., Shioi Construction, Inc., Honsador Lumber,

      LLC, WE Painting, Inc., and Doe Defendants 1-10, alleging liability for, inter

      alla, property damage arising out of the alleged failures of the windows

      manufactured by Arcadia Architectural Products, Inc. in the Circuit Court of

      the First Circuit in the State of Hawaii, bearing civil action number 18-1-0229-

      02 BIA (hereinafter "Underlying Action")

   20. In the Underlying Action, Poipu Point alleges the following causes of action

      against Arcadia, Inc.: Breach of Contract, Breach of Express Warranty,

      Breach of Implied Warranty, Negligence, Strict Liability for Manufacturer

      Design and Fabrication Defect, and Promissory fraud.

   21 .AII of the causes of action referenced in paragraph 18 arise from Arcadia

      Architectural Products, Inc.'s manufacture and supply of the window units

      which were installed on site at the Project.

   22. Poipu Point further alleges in the Underlying Action that it has been damaged

      due to the costs it has incurred for the repair and replacement of the windows,

      testing and investigations of such defective materials with respect to the

      windows, repair of damage to other parts of the properties caused by the

      defective materials and workmanship with respect to the windows.


COUNT I DECLARATORY JUDGMENT (MASSACHUSETTS BAY INSURANCE
          -




OMPANY AS TO DEFENDANTS ARCADIA ARCHITECTURAL PRODUCTS, INC. &
                 ARCADIA INC. RE: 2012 POLICY)
                                         4
 Case 3:19-cv-01987-VAB Document 1 Filed 12/18/19 Page 5 of 30




23. Massachusetts Bay Insurance Company issued a policy of insurance to

   Arcadia Architectural Products Inc. bearing policy number ZDE 8895718 02

   (hereinafter "2012 Policy") with an effective policy period from 10/9/2012 to

   10/9/2013. A true and accurate copy of the 2012 Policy is attached hereto as

   Exhibit A.

24. The 2012 Policy was negotiated and executed in Connecticut

25. The 2012 Policy provides, in relevant part, the following:



                COMMERCIAL GENERAL LIABILITY COVERAGE FORM

                SECTION I- COVERAGES

                COVERAGE A BODILY INJURY AND PROERTY DAMAGE
                1. Insuring Agreement
                a. We will pay those sums that the insured becomes legally
                obligated to pay as damages because of... "property
                damage" to which this insurance applies.

                b. This insurance applies to ..."property damage" only if:
                (1) The... "property damage" is caused by an "occurrence"
                that takes place in the "coverage territory";
                (2) The... "property damage occurs during the policy period;
                and
                (3) Prior to the policy period, no insured listed under
                Paragraph 1. Of Section lI-Who Is An Insured and no
                "employee" authorized by you to give or receive notice of an
                "occurrence" or claim, knew that the... "property damage"
                had occurred, in whole or in part. If such a listed insured or
                authorized "employee" knew, prior to the policy period, that
                the.... "property damage" had occurred, then any
                continuation, change or resumption of such       ... "property
                damage" during or after the policy period will be deemed to
                have been known prior to the policy period.

                2. Exclusions
                This insurance does not apply to:
Case 3:19-cv-01987-VAB Document 1 Filed 12/18/19 Page 6 of 30




          I. Damage to Your Work
          "Property Damage" to "your work" arising out of it or any part
          of it and included in the "products-completed operations
          hazard".
          This exclusion does not apply if the damages work or the
          work out of which the damage arises was performed on your
          behalf by a subcontractor.

          SECTION II- WHO IS AN INSURED
          1. If you are designated in the Declarations as:

          d. An organization other than a partnership, joint venture or
          limited liability company, you are an insured.           Your
          "executive offices" and directors are insureds, but only with
          respect to their duties as your offices or directors. Your
          stockholders are also insu reds, but only with respect to their
          liability as stockholders.

          2. Each of the following is also an insured:
          a. Your... "employees"

          3. An organization you newly acquire or form, other than a
          partnership, joint venture or limited liability company, and
          over which you maintain ownership or majority interests, will
          qualify as a Named Insured if there is no other similar
          insurance available to that organization...

          SECTION V- DEFINITIONS

          13. "occurrence" means an accident, including continuous or
          repeated exposure to substantially the same general harmful
          conditions.

           16. "Products -completed operations hazard":
          a. Includes all "property damage" occurring away from
          premises you own or rent and arising out of "your product"
          or "your work" except:
          (1) Products that are still in your physical possession or
          (2) Work that has not yet been completed or abandoned.
           However, "your work" will be deemed completed at the
          earliest of the following times:
          (a) When all of the work called for in your contract has been
          completed.
          (b) When all of the work to be done at the job site has been
          completed if your contract calls for work at more than one
          job site.
Case 3:19-cv-01987-VAB Document 1 Filed 12/18/19 Page 7 of 30




          (c) When that part of the work done at a job site has been
          put to its intended use by any person or organization other
          than another contractor or subcontractor working on the
          same project.
          Work that may need service, maintenance, correction, repair
          or replacement, but which is otherwise complete, will be
          treated as completed.

          17. "property damage" means:
          a. physical injury to tangible property, including all resulting
          loss of use of that property. All such loss of use shall be
          deemed to occur at the time of the physical injury that
          caused it; or
          b. Loss of use of tangible property that is not physically
          injured. All such loss of use shall be deemed to occur at the
          time of the "occurrence" that caused it.

          21. "Your product":
          a. means:
          (1) any goods or products, other than real property,
          manufactured, sold, handled, distributed or disposed of by:
          (a) you;
          (b) others trading under your name; or

          b. includes:
          (1) Warranties or representations made at any time with
          respect to the fitness, quality, durability, performance or use
          of "your product"; and
          (2) The providing of or failure to provide warnings or
          instructions.

          22. "Your work":
          a. Means
          (1) Work or operations performed by you or on your behalf;
          and
          (2) Materials, parts or equipment furnished in connection
          with such work or operations.
          b. Includes:
          (1) Warranties or representations made at any time with
          respect to the fitness, quality, durability, performance or use
          of "your work"; and
          (2) The providing of or failure to provide warnings or
          instructions.
 Case 3:19-cv-01987-VAB Document 1 Filed 12/18/19 Page 8 of 30




                  COMMERCIAL GENERAL LIABILITY SPECIAL
                      BROADENING ENDORSEMENT

            16. Product Recall Expense
            (1) Under Section I Coverage A, paragraph 2 Exclusions,
                                -




            n. is replaced in its entirety by the following:

            n. Recall of Products, Work or Impaired Property
            Damages claimed for any loss, cost or expense incurred by
            you or others for the loss of use, withdrawal, recall,
            inspection, repair, replacement, adjustment, removal or
            disposal of:
            (1) "Your product";
            (2) "Your work"; or
            (3) "Impaired property";
            if such product, work, or property is withdrawn or recalled
            from the market or from use by any person or organization
            because of a known or suspected defect, deficiency,
            inadequacy or dangerous condition in it, but this exclusion
            does not apply to "product recall expenses" that you incur for
            the "covered recall" of "your product". The exception to the
            exclusion does not apply to "Product recall expenses"
            resulting from:
            (1) Failure of any products to accomplish their intended
            purpose;
            (2) Breach of warranties of fitness, quality, durability or
            performance;
            (3) Loss of customer approval, or any cost incurred to regain
            customer approval;
            (4) Redistribution or replacement of "your product" which has
            been recalled by like products or substitutes;
            (5) Caprice or whim of the insured;
            (6) A condition likely to cause loss of which any insured knew
            or had reason to know at the inception of this insurance;
            (7) Asbestos, including loss, damage or clean up resulting
            from asbestos or asbestos containing materials;
            (8) Recall of "your products" that have no known or
            suspected defect solely because a known or suspected
            defect in another of "your products" has been found.

26. None of the allegations against Arcadia, Inc. with respect to the windows

   manufactured by Arcadia Architectural Products, Inc., alleged by Poipu Point




                                    8
 Case 3:19-cv-01987-VAB Document 1 Filed 12/18/19 Page 9 of 30




   in the Underlying Suit constitute an "occurrence" as that term is defined by the

   2012 Policy.

27. The damages alleged by Poipu Point with respect to the windows constitute

   "property damage" as that term is defined by the 2012 Policy.

28. The damages alleged by Poipu Point with respect to the windows arise out of

   Arcadia Architectural Products, Inc.'s work or operations.

29.The damages alleged by Poipu Point with respect to the windows arise out of

   loss, cost or expense in connection with the loss of use, withdrawal, recall,

   inspection, repair, replacement, adjustment, removal or disposal of Arcadia

   Architectural Product, Inc.'s product or work.

30. The damages alleged by Poipu Point with respect to the windows arise out of

   loss, cost or expense in connection with the loss of use, withdrawal, recall,

   inspection, repair, replacement, adjustment, removal or disposal of Impaired

   Property as that term is defined by the 2012 Policy.

31.Arcadia, Inc. is not identified as a named insured under the 2012 Policy.

32Arcadia, Inc. does not qualify as an insured under the 2012 Policy.

33.Massachusetts Bay Insurance Company has no obligation under the 2012

   Policy to defend Arcadia Inc. with respect to the Underlying Lawsuit.

34. Massachusetts Bay Insurance Company has no obligation under the 2012

   Policy to indemnify Arcadia, Inc. with respect to the Underlying Lawsuit.

35.Massachusetts Bay Insurance Company has no obligation under the 2012

   Policy to defend Arcadia Architectural Products, Inc. with respect to claims
  Case 3:19-cv-01987-VAB Document 1 Filed 12/18/19 Page 10 of 30




    against it arising out of the manufacture and supply of window units at the

    Project, including the Underlying Lawsuit.

 36.Massachusetts Bay Insurance Company has no obligation under the 2012

    Policy to indemnify Arcadia Architectural Products, Inc. with respect to claims

    against it arising out of the manufacture and supply of window units at the

    Project, including the Underlying Lawsuit.


JNT II- DECLARATORY JUDGMENT (THE HANOVER INSURANCE COMPANY
TO DEFENDANTS ARCADIA ARCHITECTURAL PRODUCTS, INC. & ARCADIA
                INC. RE: 2012 UMBRELLA POLICY)


 37.The Hanover Insurance Company issued a policy of insurance to Arcadia

    Architectural Products Inc. bearing policy number UHE 8883449 02

    (hereinafter "2012 Umbrella Policy") with an effective policy period from

    10/9/2012 to 10/9/2013. A true and accurate copy of the Policy is attached

    hereto as Exhibit A.

 38. The 2012 Umbrella Policy was negotiated and executed in Connecticut

 39. The 2012 Umbrella Policy provides, in relevant part:



              COMMERCIAL LIABILITY UMBRELLA COVERAGE FORM


              SECTION I COVERAGES
                           -




              COVERAGE A BODILY INJURY AND PROPERTY
                               -




              DAMAGE LIABILITY
              1. Insuring Agreement
              a. We will pay on behalf of the insured the "ultimate net loss" in
              excess of the "retained limit" because of "bodily injury" or "property
              damage" to which this insurance applies.



                                     10
Case 3:19-cv-01987-VAB Document 1 Filed 12/18/19 Page 11 of 30




          b. This insurance applies to "bodily injury" and "property damage"
          only if:
          (1) The "bodily injury" or "property damage" is caused by an
          "occurrence" that takes place in the "coverage territory";
          (2) The "bodily injury" or "property damage" occurs during the policy
          period; and
          (3) Prior to the policy period, no insured listed under Paragraph 1. of
          Section II Who Is An Insured and no "employee" authorized by you
                     -




          to give or receive notice of an "occurrence" or claim, knew that the
          "bodily injury" or "property damage" had occurred, in whole or in part.
          If such a listed insured or authorized "employee" knew, prior to the
          policy period, that the "bodily injury" or "property damage" occurred,
          then any continuation, change or resumption of such "bodily injury"
          or "property damage" during or after the policy period will be deemed
          to have been known prior to the policy period.


           d. "Bodily injury" or "property damage" will be deemed to have been
           known to have occurred at the earliest time when any insured listed
           under Paragraph 1. of Section II      -
                                                   Who Is An Insured or any
           "employee" authorized by you to       give   or receive notice of an
           "occurrence" or claim:


           (3) Becomes aware by any other means that "bodily injury" or
           "property damage" has occurred or has begun to occur.


           2. Exclusions
           This insurance does not apply to:



           n. Damage To Your Product "Property damage" to "your product"
           arising out of it or any part of it.

           o. Damage To Your Work
           "Property damage" to "your work" arising out of it or any part of it and
           included in the "products completed operations hazard".
           This exclusion does not apply if the damaged work or the work out
           of which the damage arises was performed on your behalf by a
           subcontractor.

           p. Damage To Impaired Property Or Property Not Physically Injured
           "Property damage" to "impaired property" or property that has not
           been physically injured, arising out of:
                                   11
Case 3:19-cv-01987-VAB Document 1 Filed 12/18/19 Page 12 of 30




          (1) A defect, deficiency, inadequacy or dangerous condition in "your
          product" or "your work"; or
          (2) A delay or failure by you or anyone acting on your behalf to
          perform a contract or agreement in accordance with its terms.

          This exclusion does not apply to the loss of use of other property
          arising out of sudden and accidental physical injury to "your
          product" or "your work" after it has been put to its intended use.

          q. Recall Of Products, Work Or Impaired Property
          Damages claimed for any loss, cost or expense incurred by you or
          others for the loss of use, withdrawal, recall, inspection, repair,
          replacement, adjustment, removal or disposal of:
          (1) "Your product";
          (2) "Your work"; or
          (3) "Impaired property";
          if such product, work, or property is withdrawn or recalled from the
          market or from use by any person or organization because of a
          known or suspected defect, deficiency, inadequacy or dangerous
          condition in it.


          SECTION Il -WHO IS AN INSURED
          1. Except for liability arising out of the ownership, maintenance, or
          use of "covered autos":
          a. If you are designated in the Declarations as:


          (4) An organization other than a partnership, joint venture or limited
          liability company, you are an insured. Your "executive officers" and
          directors are insureds, but only with respect to their duties as your
          officers or directors. Your stockholders are also insureds, but only
          with respect to their liability as stockholders.

          SECTION V -DEFINITIONS

           13. "Occurrence" means an accident, including continuous or
           repeated exposure to substantially the same general harmful
          conditions.

          17. "Products -completed operations hazard":
          a. Includes all "bodily injury" and "property damage" occurring away
          from premises you own or rent and arising out of "your product" or
          "your work" except:
           (1) Products that are still in your physical possession;
          or
                                  12
Case 3:19-cv-01987-VAB Document 1 Filed 12/18/19 Page 13 of 30




           (2) Work that has not yet been completed or abandoned. However,
           "your work" will be deemed completed at the earliest of the following
          times:
          (a) When all of the work called for in your contract has been
           completed.
           (b) When all of the work to be done at the job site has been
           completed if your contract calls for work at more than one job site.
           (C) When that part of the work done at a job site has been put to its
           intended use by any person or organization other than another
           contractor or subcontractor working on the same project. Work that
           may need service, maintenance, correction, repair or replacement,
           but which is otherwise complete, will be treated as completed.

           18. "Property damage" means:
           a. Physical injury to tangible property, including all resulting loss of
           use of that property. All such loss of use shall be deemed to occur at
           the time of the physical injury that caused it; or
           b. Loss of use of tangible property that is not physically injured. All
           such loss of use shall be deemed to occur at the time of the
           "occurrence" that caused it.

           27. "Your product":
           a. Means:
           (1) Any goods or products, other than real property, manufactured,
           sold, handled, distributed or disposed of by:
           (a) You;
           (b) Others trading under your name; or
           (c) A person or organization whose business or assets you have
           acquired; and
           (2) Containers (other than vehicles), materials, parts or equipment
           furnished in connection with such goods or products.
           b. Includes:
           (1) Warranties or representations made at any time with respect to
           the fitness, quality, durability, performance or use of "your product";
           and
           (2) The providing of or failure to provide warnings or instructions.
           c. Does not include vending machines or other property rented to or
           located for the use of others but not sold.
           28. "Your work":
           a. Means:
           (1) Work or operations performed by you or on your behalf; and
           (2) Materials, parts or equipment furnished in connection with such
           work or operations.
           b. Includes:
           (1) Warranties or representations made at any time with respect to
           the fitness, quality, durability, performance or use of "your work",
                                   13
 Case 3:19-cv-01987-VAB Document 1 Filed 12/18/19 Page 14 of 30




              and
              (2) The providing of or failure to provide warnings or instructions.


40. None of the allegations alleged by Poipu Point in the Underlying Suit constitute

   an "occurrence" as that term is defined by the 2012 Umbrella Policy.

41. The damages alleged by Poipu Point with respect to the windows constitute

   "property damage" as that term is defined by the 2012 Umbrella Policy.

42. The damages alleged by Poipu Point with respect to the windows arise out of

   Arcadia Architectural Products, Inc.'s work or operations.

43.The damages alleged by Poipu Point with respect to the windows arise out of

   loss, cost or expense in connection with the loss of use, withdrawal, recall,

   inspection, repair, replacement, adjustment, removal or disposal of Arcadia

   Architectural Product, Inc.'s product or work.

44. The damages alleged by Poipu Point with respect to the windows arise out of

   a defect, deficiency, inadequacy or dangerous condition               in Arcadia

   Architectural Product Inc.'s product or work.

45. The damages alleged by Poipu Point with respect to the windows arise out of

   a delay or failure by Arcadia Architectural Products, Inc.'s to perform a contract

   or agreement in accordance with its terms.

46. The damages alleged by Poipu Point with respect to the windows arise out of

   loss, cost or expense in connection with the loss of use, withdrawal, recall,

   inspection, repair, replacement, adjustment, removal or disposal of Impaired

   Property as that term is defined by the 2012 Umbrella Policy.




                                      14
    Case 3:19-cv-01987-VAB Document 1 Filed 12/18/19 Page 15 of 30




   47.Arcadia, Inc. is not identified as a named insured under the 2012 Umbrella

      Policy.

   48.Arcadia, Inc. does not qualify as an insured under the 2012 Umbrella Policy.

   49.The Hanover Insurance Company has no obligation under the 2012 Umbrella

      Policy to defend Arcadia Inc. with respect to the Underlying Lawsuit.

   50.The Hanover Insurance Company has no obligation under the 2012 Umbrella

      Policy to indemnify Arcadia, Inc. with respect to the Underlying Lawsuit.

   51.The Hanover Insurance Company has no obligation under the 2012 Umbrella

      Policy to defend Arcadia Architectural Products, Inc. with respect to claims

      against it arising out of the manufacture and supply of window units at the

      Project, including the Underlying Lawsuit.

   52.The Hanover Insurance Company has no obligation under the 2012 Umbrella

      Policy to indemnify Arcadia Architectural Products, Inc. with respect to claims

      against it arising out of the manufacture and supply of window units at the

      Project, including the Underlying Lawsuit.



COUNT Ill DECLARATORY JUDGMENT (MASSACHUSETTS BAY INSURANCE
         -




OMPANY AS TO DEFENDANTS ARCADIA ARCHITECTURAL PRODUCTS, INC. &
                 ARCADIA INC. RE: 2013 POLICY)


   53. Massachusetts Bay Insurance Company issued a policy of insurance to

      Arcadia Architectural Products Inc. bearing policy number ZDE 8895718 03

      (hereinafter "2013 Policy") with an effective policy period from 10/9/2013 to

      10/9/2014.

   54. The 2013 Policy was negotiated and executed in Connecticut.
                                       15
 Case 3:19-cv-01987-VAB Document 1 Filed 12/18/19 Page 16 of 30




55. The 2013 Policy provides, in relevant part, the following:



              COMMERCIAL GENERAL LIABILITY COVERAGE FORM

              SECTION I- COVERAGES

              COVERAGE A BODILY INJURY AND PROERTY DAMAGE
              1. Insuring Agreement
              a. We will pay those sums that the insured becomes legally
              obligated to pay as damages because of... "property
              damage" to which this insurance applies.

              b. This insurance applies to ..."property damage" only if:
              (1) The... "property damage" is caused by an "occurrence"
              that takes place in the "coverage territory";
              (2) The... "property damage occurs during the policy period;
              and
              (3) Prior to the policy period, no insured listed under
              Paragraph 1. Of Section lI-Who Is An Insured and no
              "employee" authorized by you to give or receive notice of an
              "occurrence" or claim, knew that the... "property damage"
              had occurred, in whole or in part. If such a listed insured or
              authorized "employee" knew, prior to the policy period, that
              the.... "property damage" had occurred, then any
              continuation, change or resumption of such           "property
                                                                 ...




              damage" during or after the policy period will be deemed to
              have been known prior to the policy period.

              d. "Bodily injury" or "property damage" will be deemed to
              have been known to have occurred at the earliest time when
              any insured listed under Paragraph 1. of Section II Who Is
                                                                       -




              An Insured or any "employee" authorized by you to give or
              receive notice of an "occurrence" or claim:

              (3) Becomes aware by any other means that "bodily injury"
              or "property damage" has occurred or has begun to occur.


56. Prior to October 9, 2013, Arcadia Architectural Products, Inc. was aware that

   property damage had occurred, in whole or in part.

57.Arcadia, Inc. is not identified as a named insured under the 2013 Policy.


                                      16
   Case 3:19-cv-01987-VAB Document 1 Filed 12/18/19 Page 17 of 30




  58.Arcadia, Inc. does not qualify as an insured under the 2013 Policy.

  59. Massachusetts Bay Insurance Company has no obligation under the 2013

     Policy to defend Arcadia Inc. with respect to the Underlying Lawsuit.

  60. Massachusetts Bay Insurance Company has no obligation under the 2013

     Policy to indemnify Arcadia, Inc. with respect to the Underlying Lawsuit.

  61.Massachusetts Bay Insurance Company has no obligation under the 2013

     Policy to defend Arcadia Architectural Products, Inc. with respect to claims

     against it arising out of the manufacture and supply of window units at the

     Project, including the Underlying Lawsuit.

  62. Massachusetts Bay Insurance Company has no obligation under the 2013

     Policy to indemnify Arcadia Architectural Products, Inc. with respect to claims

     against it arising out of the manufacture and supply of window units at the

     Project, including the Underlying Lawsuit.



UNT IV DECLARATORY JUDGMENT (THE HANOVER INSURANCE COMPANY
      -




 TO DEFENDANTS ARCADIA ARCHITECTURAL PRODUCTS, INC. & ARCADIA
                INC. RE: 2013 UMBRELLA POLICY)


  63. The Hanover Insurance Company issued a policy of insurance to Arcadia

     Architectural Products Inc. bearing policy number UHE 8883449 03

     (hereinafter "2013 Umbrella Policy") with an effective policy period from

     10/9/2013 to 10/9/2014.

  64. The 2013 Umbrella Policy was negotiated and executed in Connecticut.

  65. The 2013 Umbrella Policy provides, in relevant part"

               COMMERCIAL LIABILITY UMBRELLA COVERAGE FORM
                                      17
Case 3:19-cv-01987-VAB Document 1 Filed 12/18/19 Page 18 of 30




             SECTION I COVERAGES
                           -




             COVERAGE A BODILY INJURY AND PROPERTY
                               -




             DAMAGE LIABILITY
             1. Insuring Agreement
             a. We will pay on behalf of the insured the "ultimate net loss" in
             excess of the "retained limit" because of "bodily injury" or "property
             damage" to which this insurance applies.


             b. This insurance applies to "bodily injury" and "property damage"
             only if:
             (1) The "bodily injury" or "property damage" is caused by an
             "occurrence" that takes place in the "coverage territory";
             (2) The "bodily injury" or "property damage" occurs during the policy
             period; and
             (3) Prior to the policy period, no insured listed under Paragraph 1. of
             Section II Who Is An Insured and no "employee" authorized by you
                       -




             to give or receive notice of an "occurrence" or claim, knew that the
             "bodily injury" or "property damage" had occurred, in whole or in part.
             If such a listed insured or authorized "employee" knew, prior to the
             policy period, that the "bodily injury" or "property damage" occurred,
             then any continuation, change or resumption of such "bodily injury"
             or "property damage" during or after the policy period will be deemed
             to have been known prior to the policy period.

             d. "Bodily injury" or "property damage" will be deemed to have been
             known to have occurred at the earliest time when any insured listed
             under Paragraph 1. of Section II Who Is An Insured or any
                                               -




             "employee" authorized by you to give or receive notice of an
             "occurrence" or claim:

             (3) Becomes aware by any other means that "bodily injury" or
             "property damage" has occurred or has begun to occur.


66. Prior to October 9, 2013, Arcadia Architectural Products, Inc. was aware that

   property damage had occurred, in whole or in part.

67.Arcadia, Inc. is not identified as a named insured under the 2013 Umbrella

   Policy.

68.Arcadia, Inc. does not qualify as an insured under the 2013 Umbrella Policy.


                                    18
    Case 3:19-cv-01987-VAB Document 1 Filed 12/18/19 Page 19 of 30




   69.The Hanover Insurance Company has no obligation under the 2013 Umbrella

      Policy to defend Arcadia Inc. with respect to the Underlying Lawsuit.

   70. The Hanover Insurance Company has no obligation under the 2013 Umbrella

      Policy to indemnify Arcadia, Inc. with respect to the Underlying Lawsuit.

   71.The Hanover Insurance Company has no obligation under the 2013 Umbrella

      Policy to defend Arcadia Architectural Products, Inc. with respect to claims

      against it arising out of the manufacture and supply of window units at the

      Project, including the Underlying Lawsuit.

   72.The Hanover Insurance Company has no obligation under the 2013 Umbrella

      Policy to indemnify Arcadia Architectural Products, Inc. with respect to claims

      against it arising out of the manufacture and supply of window units at the

      Project, including the Underlying Lawsuit.



COUNT V DECLARATORY JUDGMENT (MASSACHUSETTS BAY INSURANCE
        -




:OMPANY AS TO DEFENDANTS ARCADIA ARCHITECTURAL PRODUCTS, INC. &
                  ARCADIA INC. RE: 2014 POLICY)


   73. Massachusetts Bay Insurance Company issued a policy of insurance to

      Arcadia Architectural Products Inc. bearing policy number ZDE 8895718 04

      (hereinafter "2014 Policy") with an effective policy period from 10/9/2014 to

      10/9/2015.

   74. The 2014 Policy was negotiated and executed in Connecticut.

   75.The 2014 Policy provides, in relevant part, the following:



                 COMMERCIAL GENERAL LIABILITY COVERAGE FORM
 Case 3:19-cv-01987-VAB Document 1 Filed 12/18/19 Page 20 of 30




             SECTION I- COVERAGES

             COVERAGE A BODILY INJURY AND PROERTY DAMAGE
             1. Insuring Agreement
             a. We will pay those sums that the insured becomes legally
             obligated to pay as damages because of... "property
             damage" to which this insurance applies.

             b. This insurance applies to ..."property damage" only if:
             (1) The... "property damage" is caused by an "occurrence"
             that takes place in the "coverage territory";
             (2) The... "property damage occurs during the policy period;
             and
             (3) Prior to the policy period, no insured listed under
             Paragraph 1. Of Section Il-Who Is An Insured and no
             "employee" authorized by you to give or receive notice of an
             "occurrence" or claim, knew that the... "property damage"
             had occurred, in whole or in part. If such a listed insured or
             authorized "employee" knew, prior to the policy period, that
             the.... "property damage" had occurred, then any
             continuation, change or resumption of such       ... "property
             damage" during or after the policy period will be deemed to
             have been known prior to the policy period.

             d. "Bodily injury" or "property damage" will be deemed to
             have been known to have occurred at the earliest time when
             any insured listed under Paragraph 1. of Section II Who Is
                                                                    -




             An Insured or any "employee" authorized by you to give or
             receive notice of an "occurrence" or claim:

             (3) Becomes aware by any other means that "bodily injury" or
             "property damage" has occurred or has begun to occur.


76. Prior to October 9, 2014, Arcadia Architectural Products, Inc. was aware that

   property damage had occurred, in whole or in part.

77.Arcadia, Inc. is not identified as a named insured under the 2014 Policy.

78.Arcadia, Inc. does not qualify as an insured under the 2014 Policy.

79.Massachusetts Bay Insurance Company has no obligation under the 2014
   Policy to defend Arcadia Inc. with respect to the Underlying Lawsuit.

                                    20
    Case 3:19-cv-01987-VAB Document 1 Filed 12/18/19 Page 21 of 30




   80.Massachusetts Bay Insurance Company has no obligation under the 2014

      Policy to indemnify Arcadia, Inc. with respect to the Underlying Lawsuit.

   81.Massachusetts Bay Insurance Company has no obligation under the 2014

      Policy to defend Arcadia Architectural Products, Inc. with respect to claims

      against it arising out of the manufacture and supply of window units at the

      Project, including the Underlying Lawsuit.

   82.Massachusetts Bay Insurance Company has no obligation under the 2014

      Policy to indemnify Arcadia Architectural Products, Inc. with respect to claims

      against it arising out of the manufacture and supply of window units at the

      Project, including the Underlying Lawsuit.

OUNT VI- DECLARATORY JUDGMENT (THE HANOVER INSURANCE COMPANY
S TO DEFENDANTS ARCADIA ARCHITECTURAL PRODUCTS, INC. & ARCADIA
                 INC. RE: 2014 UMBRELLA POLICY)


   83. The Hanover Insurance Company issued a policy of insurance to Arcadia

      Architectural Products Inc. bearing policy number UHE 8883449 04

      (hereinafter "2014 Umbrella Policy") with an effective policy period from

      10/9/2014 to 10/9/2015.

   84. The 2014 Umbrella Policy was negotiated and executed in Connecticut.

   85.The 2014 Umbrella Policy provides, in relevant part"

                COMMERCIAL LIABILITY UMBRELLA COVERAGE FORM

                SECTION I COVERAGES
                            -




                COVERAGE A BODILY INJURY AND PROPERTY
                                -




                DAMAGE LIABILITY
                1. Insuring Agreement
                a. We will pay on behalf of the insured the "ultimate net loss" in
                excess of the "retained limit" because of "bodily injury" or "property
                damage" to which this insurance applies.

                                       21
 Case 3:19-cv-01987-VAB Document 1 Filed 12/18/19 Page 22 of 30




             b. This insurance applies to "bodily injury" and "property damage"
             only if:
             (1) The "bodily injury" or "property damage" is caused by an
             "occurrence" that takes place in the "coverage territory";
             (2) The "bodily injury" or "property damage" occurs during the policy
             period; and
             (3) Prior to the policy period, no insured listed under Paragraph 1. of
             Section II Who Is An Insured and no "employee" authorized by you
                       -




             to give or receive notice of an "occurrence" or claim, knew that the
             "bodily injury" or "property damage" had occurred, in whole or in part.
             If such a listed insured or authorized "employee" knew, prior to the
             policy period, that the "bodily injury" or "property damage" occurred,
             then any continuation, change or resumption of such "bodily injury"
             or "property damage" during or after the policy period will be deemed
             to have been known prior to the policy period.

             d. "Bodily injury" or "property damage" will be deemed to have been
             known to have occurred at the earliest time when any insured listed
             under Paragraph 1. of Section II Who Is An Insured or any
                                               -




             "employee" authorized by you to give or receive notice of an
             "occurrence" or claim:

             (3) Becomes aware by any other means that "bodily injury" or
             "property damage" has occurred or has begun to occur.


86. Prior to October 9, 2014, Arcadia Architectural Products, Inc. was aware that

   property damage had occurred, in whole or in part.

87.Arcadia, Inc. is not identified as a named insured under the 2014 Umbrella

   Policy.

88.Arcadia, Inc. does not qualify as an insured under the 2014 Umbrella Policy.

89.The Hanover Insurance Company has no obligation under the 2014 Umbrella

   Policy to defend Arcadia Inc. with respect to the Underlying Lawsuit.

90. The Hanover Insurance Company has no obligation under the 2014 Umbrella

   Policy to defend Arcadia Architectural Products, Inc. with respect to claims


                                    22
    Case 3:19-cv-01987-VAB Document 1 Filed 12/18/19 Page 23 of 30




      against it arising out of the manufacture and supply of window units at the

      Project, including the Underlying Lawsuit.

   91.The Hanover Insurance Company has no obligation under the 2014 Umbrella

      Policy to indemnify Arcadia Architectural Products, Inc. with respect to claims

      against it arising out of the manufacture and supply of window units at the

      Project, including the Underlying Lawsuit.



 OUNT VU DECLARATORY JUDGMENT (MASSACHUSETTS BAY INSURANCE
         -




OMPANY AS TO DEFENDANTS ARCADIA ARCHITECTURAL PRODUCTS, INC. &
                 ARCADIA INC. RE: 2015 POLICY)

   92. Massachusetts Bay Insurance Company issued a policy of insurance to

      Arcadia Architectural Products Inc. bearing policy number ZDE 8895718 05

      (hereinafter "2015 Policy") with an effective policy period from 10/9/2015 to

      10/9/2016.

   93. The 2015 Policy was negotiated and executed in Connecticut.

   94. The 2015 Policy provides, in relevant part, the following:



                 COMMERCIAL GENERAL LIABILITY COVERAGE FORM

                 SECTION I- COVERAGES

                 COVERAGE A BODILY INJURY AND PROERTY DAMAGE
                 1. Insuring Agreement
                 a. We will pay those sums that the insured becomes legally
                 obligated to pay as damages because of... "property
                 damage" to which this insurance applies.

                 b. This insurance applies to   "property damage" only if:
                                               ...




                 (1) The... "property damage" is caused by an "occurrence"
                 that takes place in the "coverage territory";


                                         23
Case 3:19-cv-01987-VAB Document 1 Filed 12/18/19 Page 24 of 30




             (2) The... "property damage occurs during the policy period;
             and
             (3) Prior to the policy period, no insured listed under
             Paragraph 1. Of Section Il-Who Is An Insured and no
             "employee" authorized by you to give or receive notice of an
             "occurrence" or claim, knew that the... "property damage"
             had occurred, in whole or in part. If such a listed insured or
             authorized "employee" knew, prior to the policy period, that
             the.... "property damage" had occurred, then any
             continuation, change or resumption of such       ... "property
             damage" during or after the policy period will be deemed to
             have been known prior to the policy period.

             d. "Bodily injury" or "property damage" will be deemed to
             have been known to have occurred at the earliest time
             when any insured listed under Paragraph 1. of Section II    -




             Who Is An Insured or any "employee" authorized by you to
             give or receive notice of an "occurrence" or claim:

             (3) Becomes aware by any other means that "bodily injury"
             or "property damage" has occurred or has begun to occur.

             d. "Bodily injury" or "property damage" will be deemed to
             have been known to have occurred at the earliest time
             when any insured listed under Paragraph 1. of Section II    -




             Who Is An Insured or any "employee" authorized by you to
             give or receive notice of an "occurrence" or claim:

             (3) Becomes aware by any other means that "bodily injury"
             or "property damage" has occurred or has begun to occur.

95. Prior to October 9, 2015, Arcadia Architectural Products, Inc. was aware that

   property damage had occurred, in whole or in part.

96.Arcadia, Inc. is not identified as a named insured under the 2015 Policy.

97.Arcadia, Inc. does not qualify as an insured under the 2015 Policy.

98. Massachusetts Bay Insurance Company has no obligation under the 2015

   Policy to defend Arcadia Inc. with respect to the Underlying Lawsuit.

99.Massachusetts Bay Insurance Company has no obligation under the 2015

   Policy to indemnify Arcadia, Inc. with respect to the Underlying Lawsuit.

                                    24
 Case 3:19-cv-01987-VAB Document 1 Filed 12/18/19 Page 25 of 30




 100.   Massachusetts Bay Insurance Company has no obligation under the 2015

    Policy to defend Arcadia Architectural Products, Inc. with respect to claims

    against it arising out of the manufacture and supply of window units at the

    Project, including the Underlying Lawsuit.

 101.   Massachusetts Bay Insurance Company has no obligation under the 2015

    Policy to indemnify Arcadia Architectural Products, Inc. with respect to claims

    against it arising out of the manufacture and supply of window units at the

    Project, including the Underlying Lawsuit.



COUNT VIII- DECLARATORY JUDGMENT (THE HANOVER INSURANCE
PANY AS TO DEFENDANTS ARCADIA ARCHITECTURAL PRODUCTS, INC. &
           ARCADIA INC. RE: 2015 UMBRELLA POLICY)


 102.   The Hanover Insurance Company issued a policy of insurance to Arcadia

    Architectural Products Inc. bearing policy number UHE 8883449 05

    (hereinafter "2015 Umbrella Policy") with an effective policy period from

    10/9/2015 to 10/9/2016.

 103.   The 2015 Umbrella Policy was negotiated and executed in Connecticut.

 104.   The 2015 Umbrella Policy provides, in relevant part, the following:



               HANOVER COMMERCIAL FOLLOW FORM EXCESS AND
               UMBRELLA POLICY

              I. INSURING AGREEMENTS
              1. Coverage A Follow Form Excess Liability
                              -




              Insuring Agreement
              a. We will pay on behalf of the insured those sums in excess of the
              "underlying insurance" which the insured becomes legally obligated
              to pay as damages, provided:

                                     25
Case 3:19-cv-01987-VAB Document 1 Filed 12/18/19 Page 26 of 30




          (1) Such damages are covered by "underlying insurance";
          (2) The event which triggers coverage on the "underlying insurance"
          takes place during the policy period of this insurance, and
          (3) The applicable Limit of Insurance of the "underlying insurance" is
          exhausted by payment of judgments, settlements, related costs or
          expenses for damages also covered under this policy. We will not
          pay if the Limit of Insurance of "underlying insurance" is exhausted
          by payment for damages to which this insurance does not also apply.

          2. Coverage B Umbrella Liability Insuring Agreement
                          -




          a. We will pay on behalf of the insured those sums in excess of the
          "retained limit" shown in the Declarations which the insured becomes
          legally obligated to pay as damages because of "bodily injury",
          "property damage", "personal injury" and "advertising injury" to which
          this coverage applies, provided:
          (1) The:
          (a) "Bodily injury" or "property damage" is caused by an "occurrence";
          or

          (2) The "bodily injury" or "property damage" occurs during the policy
          period...
          (3) Prior to the policy period, no insured and no "employee"
          authorized by you to give or receive notice of an "occurrence",
          offense or claim, knew that the "bodily injury", "property damage", ..."
          is first committed during our policy period; and
          (3) Prior to the policy period, no insured and no "employee"
          authorized by you to give or receive notice of an "occurrence",
          offense or claim, knew that the "bodily injury", "property damage",
          "personal injury" or "advertising injury" had occurred, in whole or in
          part. If such an insured or authorized "employee" knew, prior to the
          policy period, that the "bodily injury", "property damage", "personal
          injury" or "advertising injury" occurred, then any continuation, change
          or resumption of such "bodily injury", "property damage, "personal
          injury" or "advertising injury" during or after the policy period will be
          deemed to have been known prior to the policy period.

          b. "Bodily injury", "property damage", "personal injury" or "advertising
          injury" will be deemed to have been known to have occurred at the
          earliest time when any insured, or any "employee" authorized by you
          to give or receive notice of an "occurrence", offense or claim:

          (3) Becomes aware by any other means that "bodily injury", "property
          damage", "personal injury" or "advertising injury" has occurred or has
          begun to occur.

          IX. DEFINITIONS
Case 3:19-cv-01987-VAB Document 1 Filed 12/18/19 Page 27 of 30




              22. "Underlying insurance" means the liability insurance coverage
              provided under policies shown in the Schedule of Underlying
              Insurance for the limits and policy periods indicated. It includes any
              policies issued to replace those policies during the term of this
              insurance that provide:
              a. At least the same limits of liability or limits of insurance; and
              b. The same hazards insured against, except as modified by general
              program revisions or as agreed to by us in writing.



105.   Prior to October 9, 2015, Arcadia Architectural Products, Inc. was aware

   that property damage had occurred, in whole or in part.

106.   The damages alleged by Poipu Point against Arcadia, Inc. in the Underlying

   Action are not covered by "underlying insurance" as that term is defined by the

   2015 Umbrella Policy.

107.   The applicable limit of insurance of the "underlying insurance" as that term

   is defined by the 2015 Umbrella Policy has not been exhausted.

108.   Arcadia, Inc. is not identified as a named insured under the 2015 Umbrella

   Policy.

109.   Arcadia, Inc. does not qualify as an insured under the 2015 Umbrella Policy.

110.   The Hanover Insurance Company has no obligation under the 2015

   Umbrella Policy to defend Arcadia Inc. with respect to the Underlying Lawsuit.

111.   The Hanover Insurance Company has no obligation under the 2015

   Umbrella Policy to indemnify Arcadia, Inc. with respect to the Underlying

   Lawsuit.

112.   The Hanover Insurance Company has no obligation under the 2015

   Umbrella Policy to defend Arcadia Architectural Products, Inc. with respect to

                                     27
       Case 3:19-cv-01987-VAB Document 1 Filed 12/18/19 Page 28 of 30




         claims against it arising out of the manufacture and supply of window units at

         the Project, including the Underlying Lawsuit.

      113.      The Hanover Insurance Company has no obligation under the 2015

          Umbrella Policy to indemnify Arcadia Architectural Products, Inc. with respect

         to claims against it arising out of the manufacture and supply of window units

         at the Project, including the Underlying Lawsuit.




                                PRAYER FOR RELIEF

laintiffs demand a declaratory judgment by this Court against the defendants declaring

je following:

      1. Massachusetts Bay Insurance Company has no obligation under any policy to

         defend Arcadia, Inc., with respect to the claims made against it by Poipu Point

          in the Underlying Action.

      2. Massachusetts Bay Insurance Company has no obligation under any policy to

          indemnify Arcadia, Inc. with respect to the claims made against it by Poipu

          Point in the Underlying Action.

      3. Massachusetts Bay Insurance Company has no obligation under any policy to

          defend Arcadia Architectural Products, Inc. with respect to claims against it

          arising out of the manufacture and supply of window units at the Project,

          including the Underlying Lawsuit.
 Case 3:19-cv-01987-VAB Document 1 Filed 12/18/19 Page 29 of 30




4. Massachusetts Bay Insurance Company has no obligation under any policy to

   indemnify Arcadia Architectural Products, Inc. with respect to claims against it

   arising out of the manufacture and supply of window units at the Project,

   including the Underlying Lawsuit.

5. The Hanover Insurance Company has no obligation under any Policy to defend

   Arcadia, Inc. with respect to the claims made against it by Poipu Point in the

   Underlying Action.

6. The Hanover Insurance Company has no obligation under any Policy to

   indemnify Arcadia, Inc. with respect to the claims made against it by Poipu

   Point in the Underlying Action.

7. The Hanover Insurance Company has no obligation under any policy to defend

   Arcadia Architectural Products, Inc. with respect to claims against it arising out

   of the manufacture and supply of window units at the Project, including the

   Underlying Lawsuit.

8. The Hanover Insurance Company has no obligation under any policy to

   indemnify Arcadia Architectural Products, Inc. with respect to claims against it

   arising out of the manufacture and supply of window units at the Project,

   including the Underlying Lawsuit.



 December 18, 2019




                                       29
Case 3:19-cv-01987-VAB Document 1 Filed 12/18/19 Page 30 of 30




                                   THE PLAINTIFFS,
                                   MASSACHUSETTS BAY
                                   INSURANCE COMPANY
                                   THE HANOVER
                                   INSURANCE COMPANY



                                   Christopher P. Williams
                                   Fed. Bar No. ct28876
                                   Tara F. Racicot
                                   Fed Bar No. ct30619
                                   Conway Stoughton LLC
                                   641 Farmington Avenue
                                   Hartford, CT 06105
                                   (860) 523-8000 (p)
                                   (860) 523-8002 (f)
                                   cwilIiamscconwaystouq hton .com
                                   tracicotconwaystouq hton .com




                              30
